DECISION AND JUDGMENT ENTRY
This case is before us on appeal from the Lucas County Court of Common Pleas, which entered summary judgment in favor of appellees The Ancient Arabic Order of the Nobles of the Mystic Shrine for North America, Imperial Counsel of the Ancient Arabic Order of the Nobles of the Mystic Shrine For North America d/b/a Shriner's Hospital for Crippled Children, and Zenobia Shrine.  For the reasons that follow, we affirm.
Appellant raises one assignment of error:
  "THE TRIAL COURT ERRED IN HOLDING THAT APPELLEES OWED NO DUTY TO APPELLANT WHEN THEY SENT RODNEY ELDRED INTO THE MIDDLE OF AN INTERSECTION TO COLLECT MONEY FOR CHARITY"
We review this issue de novo.  Conley-Slowinski v. Superior Spinning
(1998), 128 Ohio App.3d 360, 363, discretionary appeal not allowed (1998), 83 Ohio St.3d 1464.  A movant is entitled to summary judgment pursuant to Civ.R. 56(C) when he or she demonstrates:
  "* * * that there is no issue as to any material fact, that the moving party is entitled to judgment as a matter of law, and that reasonable minds can come to but one conclusion, and that conclusion is adverse to the non-moving party."  Miller v. Bike Athletic Co. (1998),  80 Ohio St.3d 607, 617.
Upon review of the record and the applicable law, we find that the well-reasoned opinion and judgment entry of the Honorable Ruth Ann Franks properly determines and correctly disposes of the material issues in the sole assignment of error. We therefore adopt the judgment of the trial court as our own. See Appendix A.  Appellant's assignment of error is found not well-taken.
On consideration whereof, we find that substantial justice has been done the party complaining, and the judgment of the Lucas County Court of Common Pleas is affirmed.  Appellant is ordered to pay the court costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Richard W. Knepper, J., Mark L. Pietrykowski, P.J., JUDGES, CONCUR.